Case 2:20-cv-04413-BMS Document 15 Filed 09/11/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SHAHEED KELLY and HAKEEM HARRIS, _ )
)
Plaintiffs, )
)
VS. ) Civil Action No. 3:20-cv-143
) Judge Stephanie L. Haines
PENNSYLVANIA DEPARTMENT OF ) Magistrate Judge Maureen P. Kelly
CORRECTIONS, ef al., )
)
Defendants.
MEMORANDUM ORDER

 

This is a civil rights case brought under 42 U.S.C. § 1983 by Shaheed Kelly and Hakeem
Harris (“Plaintiffs”) alleging an Eighth Amendment violation arising from the breakdown of the
ventilation system at SCI-Chester, where both Plaintiffs were housed at the time of the events

' This matter was referred to Magistrate Judge Maureen P. Kelly for

giving rise to this action.
proceedings in accordance with the Magistrates Act, 28 U.S. C. § 636, and Local Civil Rule 72.D.

On August 17, 2020, Magistrate Judge Kelly filed a Report and Recommendation [Doc.
10] recommending that this case be transferred to the United States District Court for the Eastern
District of Pennsylvania because all of the claims raised in the complaint occurred at SCI-Chester,
which is located within the territorial limits of the Eastern District of Pennsylvania. Plaintiffs were
notified that they had fourteen days to file written objections to the Report and Recommendation.
See 28 US.C.§ 636 (b)(1)(B) and (C) and Local Civil Rule 72.D.2. Neither Plaintiff filed

objections and the time to do so has expired.

Upon review of the record and the Report and Recommendation under the applicable

 

' Tt appears that Plaintiff Kelly is now housed at SCI-Somerset, while Plaintiff Harris is
presently located at SCI-Benner [Doc. 10 p. 2].
Case 2:20-cv-04413-BMS Document 15 Filed 09/11/20 Page 2 of 2

“reasoned consideration” standard, see EEOC v. City of Long Branch, 866 F.3d 93, 100 (3d Cir.
2017) (standard of review when no timely and specific objections are filed), and pursuant to Local
Civil Rule 72.D.2, the Court will accept in whole the findings and recommendations of the
Magistrate Judge in this matter. Upon due consideration of the factors to be considered in
determining whether a sua sponte transfer of venue is appropriate, see, e.g., Sanchez v. Coleman,
No. 2:13-CV-0982, 2014 WL 7392400, at * 12 (W.D. Pa. Dec. 11, 2014), Judge Kelly reasonably
concluded that a transfer is warranted here because all of the events giving rise to this case occurred
at SCI-Chester, located in the Eastern District of Pennsylvania, and none occurred here, and
because five of the named defendants worked at SCI-Chester and most likely reside in the Eastern
District of Pennsylvania. The Court agrees in whole with Judge Kelly’s well-reasoned Report and
Recommendation, and likewise believes that, in ‘the interest of justice, this case should be
transferred to the Eastern District of Pennsylvania for the convenience of the parties and witnesses.
Accordingly, the following order is entered:
ORDER OF COURT

AND NOW, this 11" day of September, 2020, for the reasons set forth in the Magistrate
Judge’s Report and Recommendation [Doc. 10], which is adopted as the opinion of the Court, and,
pursuant to 28 U.S.C. § 1404(a) and in the interest of justice , IT IS ORDERED that this prisoner
civil rights action hereby is transferred, sua sponte, to the United States District Court for the
Eastern District of Pennsylvania for the convenience of the parties and witnesses. The Court shall
leave to the sound discretion of the transferee court the determination of all pending motions [Docs.

6, 7, 8, 11 and 13]. The Clerk of Court shall mark this matter closed.

  

 

“Stephanie L. Haines
United States District Judge
